Title: Albert Gallatin to Thomas Jefferson, 10 September 1810
From: Gallatin, Albert
To: Jefferson, Thomas


            
              Dear Sir
              New York Septer 10th 1810
            
             I return the memoir on the batture, which to me appears complete and decisive. The legal parts of the argument being less within my competence I would probably have abridged; and my arrangement would have been somewhat different. But your’s may be better in itself, and I really cannot even suggest any important alteration or omission. I have in the enclosed paper, noted, as I read for the second time, such observations as occurred respecting details. That Congress ought to defend the suit there is no doubt.  The only difficulty lies in the strange hold which Livingston had the address to take of some members in other respects friendly: which rendered it difficult doubtful for a while whether that body would not interfere in an improper manner. Of such interference there is now no danger; and the suit against you has excited an indignation which must forbid his success in any shape with Congress. Still it may be difficult to induce men who have committed themselves by votes favorable to his pretensions to take now an opposite course. And it would be mortifying and dangerous to fail after having made the attempt. I therefore think that the best way will be to ascertain in the first place whether a resolution to defend the suit can be carried or not, before it is attempted. Precedents are not wanting.  Congress by law advanced five hundred dollars to Dexter to defend the suit for damages instituted against him on account of the destruction by fire of the war-office: and I have directed numerous suits against collectors for seizures and detentions under the embargo to be defended by the district attornies or at public expense. Of the final result, as it relates to yourself there can be no doubt: but it is truly vexatious that your peace should be disturbed and your attention diverted from favorite pursuits by an unprincipled and delinquent speculator; and very unjust to compel you to incur the trouble of collecting at New Orleans evidence of facts notorious indeed but not legally proven. Yet of the necessity of doing this, if Congress does not,  I am aware. You know I presume that Livingston sailed about eight weeks ago for New Orleans, and, as is reported, for the sole purpose of collecting such evidence as may favor his views. I will only add that a domestic affliction in the family of a near friend has prevented an earlier attentive perusal of your memoir, and that you will find your additional note to page 36 in its proper place. Is not Moreau’s opinion still in Rodney’s hands? I have never seen it.
            I need not say how much shocked I was by Erskine’s dispatch. However reluctant to a news-paper’s publication and to a denial on matters of fact, I could not permit my name to be ever hereafter quoted in support of the vile charges of foreign partialities ascribed to you: and I knew that in that respect my disavowal would be decisive; for, if my testimony was believed they did not exist; and, if disbelieved, no faith could be placed in whatever I might be supposed to have said to Erskine. Although I never for a moment supposed that either his letter or any news papers paper attack could, after so long and intimate acquaintance, create a doubt in your mind of the sincerity and warmth of my sentiments towards you, or alter your friendship to me, the assurance was highly acceptable and gratefully received. The news papers publications to which you allude I have heard of, but not seen, having not received the papers south of this place during my stay here. But I had anticipated that from various quarters a combined & malignant attack would be made whenever a favorable opportunity offered itself. Of the true causes and real authors I will say nothing: and however painful the circumstance and injurious the effect, the esteem of those who know me, and the consciousness of having exclusively devoted my faculties to the public good & of having severely performed public duties without regard to personal consequences, will I hope support me against evils for which there is no other remedy. That a diminution of public confidence should lessen my usefulness will be a subject of deeper regret.Accept, I pray, the assurances of my sincere respect and of my constant affection & gratitude.
            
              Your obedt Servt
              
 Albert Gallatin
            
          